

116 S1485 IS: Map Improvement Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1485IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Manchin (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the collection and aggregation of fixed and mobile broadband internet access coverage
			 data, and for
 other purposes.1.Short titleThis Act may be cited as the Map Improvement Act of 2019.2.DefinitionsIn this Act:(1)AdministrationThe term Administration means the National Telecommunications and Information Administration.(2)Broadband internet access serviceThe term broadband internet access service—(A)means mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service;(B)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A) or that is used to evade the protections set forth in part 8 of title 47, Code of Federal Regulations, or any successor thereto; and(C)does not include dial-up internet access service.(3)CommissionThe term Commission means the Federal Communications Commission.(4)End userThe term end user means any individual or entity that uses a broadband internet access service.(5)Fixed broadband internet access serviceThe term fixed broadband internet access service means—(A)a broadband internet access service that serves end users primarily at fixed endpoints using stationary equipment; and(B)includes fixed wireless services, including fixed unlicensed wireless services, and fixed satellite services.(6)GISThe term GIS means geographic information systems.(7)Mobile broadband internet access serviceThe term mobile broadband internet access service has the meaning given the term commercial mobile service in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C. 332(d)(1)).3.Collection and mapping of fixed and mobile broadband internet access coverage(a)Standardized methodology rule(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the National Telecommunications and Information Administration, shall promulgate a final rule to establish a standardized methodology for collecting and mapping accurate fixed and mobile broadband internet access service coverage data in the United States, which shall—(A)ensure that coverage data for fixed and mobile broadband internet access services is collected in a standardized, consistent, and robust manner;(B)improve the validity and reliability of coverage data;(C)increase the efficiency of coverage data collection;(D)contain standard definitions for different speed tiers, such as the 2G, 3G, 4G, and 4G LTE tiers and the equivalent for fixed broadband internet access service;(E)ensure that the collection and validation process occurs on a regular basis; and(F)establish a standardized ongoing validation process and public feedback mechanism that will allow for consumers, State and local officials, and carriers to submit data to the Commission to verify coverage data from carriers and challenge any areas they feel are misrepresented.(2)ConsiderationsIn promulgating the rule required under paragraph (1), the Commission shall consider—(A)coordinating with the United States Postal Service, other Federal delivery fleet vehicles, and the Bureau of the Census for assistance with data collection and the feasibility of using more granular address level data; and(B)creating 1 centralized national map with multiple layers, including a layer each for fixed broadband internet access service and mobile broadband internet access service, which shall be used in determining eligibility for all Federal broadband internet access grant, loan, and subsidy programs.(3)Establishment of OfficeThe Commission shall establish an Office of Broadband Data Collection and Mapping within the Commission to serve as the central point of collection, aggregation, and validation of data collected under the standardized methodology established under this subsection.(b)Technical assistance program(1)In generalThe Administration shall establish a technical assistance program under which the Administration shall provide grants to State and local entities, such as regional planning organizations, to—(A)assist with mapping and the development of a GIS-based map of existing serviceability for fixed and mobile broadband internet access service; and(B)assess current broadband internet access service adoption rates and advertised broadband internet access service pricing in the community.(2)Use of fundsFunds received under this subsection—(A)shall be used to participate in the standardized ongoing validation process and public feedback mechanism described in subsection (a)(1)(F); and(B)may be used to purchase GIS software and for technical assistance with that software.(3)Other uses for GIS softwareA regional planning organization may use GIS software acquired using funds received under this subsection for other purposes in addition to broadband internet access service mapping.